Citation Nr: 1110126	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  03-08 675	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine (lumbar spine disability). 

2.  Entitlement to a disability rating in excess of 30 percent for service-connected degenerative joint disease of the cervical spine (cervical spine disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967 and October 1981 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran's appeal seeking a TDIU originates from a July 2002 rating decision that initially denied the claim.  The Veteran appealed that denial to the Board, who continued the denial in a January 2006 decision.  The Veteran appealed the Board's denial of a TDIU to the Court of Appeals for Veterans Claims (Court).  In July 2007, pursuant to a Joint Motion for Remand, the Court vacated the January 2006 Board decision and remanded the Veteran's claim for a TDIU.  Subsequently, the Veteran's claim was remanded by the Board in March 2009 and July 2010 for additional development.  The requested development having been completed, the appeal has been returned to the Board for further consideration.

The Board further notes that the Veteran's claims seeking increased disability ratings for his service-connected lumbar and cervical spine disabilities originated from a May 2005 claim and are not a subject of the Veteran's appeal to the Court.  These claims have, however, been merged with the Veteran's appeal for a TDIU and were remanded by the Board in March 2009 and July 2010 for additional development.  The Board finds that the requested development has been completed and, therefore, it may proceed to adjudicate these claims.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to October 16, 2009, the Veteran's lumbar spine disability was not productive of functional limitation of the thoracolumbar spine consistent with forward flexion limited to 30 degrees or less, or ankylosis of the thoracolumbar spine.

2.  As of October 16, 2009, the Veteran's low back disability is productive of functional limitation of the thoracolumbar spine consistent with forward flexion limited to 30 degrees.

3.  The Veteran's service-connected lumbar spine disability does not represent an exceptional disability picture.

4.  The Veteran's cervical spine disability is not productive of unfavorable ankylosis of the cervical spine.

5.  The Veteran's service-connected cervical spine disability does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2009, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5242 (2010).

2.  As of October 16, 2009, the criteria for a disability rating of 40 percent for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for a disability rating in excess of 30 percent for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in May 2005, prior to the initial adjudication of his claims for increased disability ratings for his service-connected spine disabilities, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Additional notice was provided in March 2006 and September 2009 that also advised him that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.    

The Board acknowledges that the notice letters sent to the Veteran in May 2005, and March 2006 do not fully meet the requirements set forth in Vazquez-Flores and are not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in September 2009, and his claims were subsequently adjudicated in November 2010.  Thus, the Board finds that any deficiency as to timing of content-compliant notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may therefore proceed to adjudicate the Veteran's claims without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has been advised of all evidence obtained and not obtained in relation to his claims.  He has not identified any additional obtainable evidence in support of his claim.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in July 2004, September 2005 and October 2009.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For a 30 percent rating, the criteria are forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this Diagnostic Code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and severe with marked muscle atrophy warrants a 60 percent rating.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Lumbar Spine Disability

The Veteran is service-connected for degenerative joint disease of the lumbar spine currently evaluated as 20 percent disabling.  The Veteran is seeking a higher disability rating for this disability.  For the following reasons, the Board finds that the evidence establishes that a disability rating of 40 percent is warranted effective October 16, 2009, but no earlier.

The Veteran filed the current claim for an increased disability rating for his service-connected lumbar spine disability in May 2005.  Thus, the evidence most relevant to the claim is from May 2004 and forward.  The Board notes, however, that medical evidence prior to May 2004 is of record and demonstrates the Veteran had mild to moderate symptoms consistent with the rating criteria for a 20 percent disability rating as the evidence failed to show that the Veteran had limitation of functioning consistent with forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

The evidence of record since May 2004 consists of VA treatment records and VA examination reports from July 2004, September 2005 and October 2009.  VA treatment records since May 2004 do not show treatment related specifically to the Veteran's lumbar spine disability although they do show he was prescribed Tylenol and Naproxen as needed for degenerative joint disease of multiple joints (see December 2005 VA treatment note).  In addition, these treatment records show the Veteran has never been prescribed narcotic pain medications or muscle relaxers to treat his lumbar spine symptoms.  However, these records do demonstrate that, as early as the end of April 2008, the Veteran's pain level was often reported as 8 out of 10 and in his back/lower back aggravated by physical activity and sitting too long and alleviated by medications and rest.  Furthermore, an April 2010 Telephone Care note indicates the Veteran called in seeking reassessment of his back pain, asking that his doctor review all the x-rays taken of his spine and see if there is any type of treatment available other than pain medication.  (The Board notes that at some time in 2009, the Veteran's prescription for Naproxen dropped off his medication list; thus, the Board presumes he obtained this medication either over-the-counter or from a non-VA physician.)  The subsequent note from the Veteran's VA physician indicates that he reviewed the Veteran's x-rays as requested and concluded that there is no treatment for the Veteran's degenerative joint disease of the spine other than pain medications.  He offered to work with the Veteran on a combination of pain medications that has the best side effect profile and suggested the Veteran schedule an appointment with him to discuss this.  When this was relayed to the Veteran, although he indicated he would call for an appointment, he refused immediate transfer to scheduling and there is no subsequent treatment record indicating that the Veteran followed up with his VA physician to discuss treatment for his spine disabilities.  

At VA examination in July 2004, the Veteran complained of his back bothering him for 15 to 20 years.  He stated that it was mostly okay, however, with activity such as lifting and twisting or prolonged driving or sitting, this will throw his back.  He reported usually having these problems once a month, although he stated that there is always a very minor ache present.  He reported never having surgery or using a back brace.  His pain in the lumbar spine was described as mainly in the midline and as a dull ache in nature.  Physical examination of the lumbar spine demonstrated that there were no paraspinal muscle spasms.  There was some midline tenderness at the L4-5 level.  He had a negative straight leg test.  Sensation was intact in all dermatomes, as well as all nerve distributions.  Range of motion testing demonstrated that he had forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees and right lateral rotation to 30 degrees.  Essentially, he had full range of motion of the lumbar spine.  On repetitive lumbar exercises, the examiner noted there was some mild increased weakness but no pain on range of motion and measurements were the same as prior to repetitive motion exercises.  He walked with a slight antalgic gait on the right side, but this corrected after walking approximately 160 yards.  X-rays demonstrated mild lumbar spondylosis with mild, early, degenerative-type changes.  The assessment was lumbar spondylosis that is mild with occasional flare-ups that happen approximately once a month.  

At VA examination of the spine in September 2005, the Veteran reported a history of low back problems dating back to the 1990s.  He denied radiation of the pain in the low back.  He denied any surgical interventions, injections, hospitalizations, or periods of incapacitation requiring physician care and doctor prescribed bed rest.  He stated that his activity related episodes occur about once a week and can last days at a time.  He stated that his collective back condition had rather severely changed his activities of daily living indicating that he can no longer hold his grandson in his lap, he had discontinued riding his riding lawnmower due to the impact, and he had essentially stopped all chores including gardening due to extreme pain on the day after the exercise.  He also stated he can no longer take long road trips as he had in the past.  The Veteran further related that his back limits his walking to a quarter to a half-mile, limits standing to less than 15 minutes, and limits his sitting to less than two hours.  He indicated he has had no specific treatment for this condition.  He denied specific flare ups of this condition; however, he did describe activity related episodes explaining that the more he does, the more episodes he has.  He reported using a cane on occasion when having to walk on uneven terrain.  He denied a requirement for any type of back brace.  He denied having any neurologic symptoms.  He reported moderate fatigue, severe decreased motion, severe stiffness, moderate weakness, and severe, frequent pain, but denied having spasms.  

Physical examination of the lumbar spine demonstrated no spasm, atrophy, guarding, pain with motion, tenderness or weakness of the lumbar sacrospinalis muscles.  Active range of motion of the thoracolumbar spine was limited to 80 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  There was no addition limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Sensory examination was within normal limits.  Diagnosis was spondylosis of the lumbosacral spine as per radiographs from July 2004.  The examiner noted that the following daily activities were prevented:  chores, exercise, sports, and recreation.  In addition, this problem has a severe effect on traveling, a mild effect on shopping, and no effect on feeding, bathing, dressing, toileting and grooming.

The last VA examination the Veteran underwent was in October 2009.  At this time, the Veteran reported moderate to severe pain, weakness, and stiffness in his back on a daily basis with radicular symptoms involving the left leg.  Flare ups occur with cold weather and any minimal activity lasting a few days.  The examiner noted that functional impairment occurs because the Veteran avoids most activities.  He uses a cane but no other assistive devices such as a back brace.  He reported that he can walk about two blocks precariously and sit and stand for about 15 minutes, alternating these because it is difficult to do these for any extended time frames.  He gets shooting pains down the left leg daily.  He also related having a very difficult time driving due to bumps in the road and has difficulty walking.  He lies down two to three times a day for about an hour each time due to neck and back pains.  He denied any incapacitating episodes where bed rest was prescribed by a physician.  

Although the examiner noted in the report that physical examination was limited, he did not explain how.  Range of motion of the thoracolumbar spine was tested and the results demonstrated that forward flexion was limited to 60 degrees, extension to 10 degrees, and lateral flexion and rotation to 25 degrees bilaterally, all with moderate pain and moderate difficulty.  Deep tendon reflexes were intact, as were ankle jerks, pulses and sensation in the lower extremities.  The Veteran ambulated very slowly and precariously with a cane.  The DeLuca examination consisted of only two additional exercises as the Veteran could not do any further exercises because of pain.  The pain began at 30 degrees, and then he went to 50 degrees and stopped due to pain.  He exhibited moderate to occasionally severe pain, moderate weakness and fatigue, and mild incoordination.  Straight leg raising test was negative.  The examiner noted that the major functional impact was pain with repetitive use.  The examiner stated that he could not determine additional limitation following repetitive use during flare-ups, as this would be speculation, but that the Veteran did have additional limitation following repetitive use that day.  The diagnosis was severe mechanical lumbar strain with radiculopathy into the left leg.  

After considering the above evidence, the Board finds that the evidence prior to the last VA examination that was conducted on October 16, 2009, fails to establish that a disability rating in excess of 20 percent disability rating was warranted.  At the July 2004 and September 2005 VA examinations, the Veteran reported only mild symptoms with activity related episodes of increased symptoms lasting one to two days.  However, range of motion testing demonstrated that forward flexion of the thoracolumbar spine was not limited at all at the July 2004 examination and was limited to no less than 80 degrees even after repetitive exercise testing at the September 2005 examination.  The additional mild weakness seen on repetitive testing at the September 2005, when combined with the mild limitation of flexion, does not represent a disability picture that is consistent with the next higher rating criteria, i.e., is not consistent with limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Consequently, the Board finds that this evidence fails to demonstrate that a disability rating in excess of 20 percent is warranted for the Veteran's lumbar spine disability.

However, the October 2009 VA examination clearly shows that the Veteran's lumbar spine disability had additional functional limitation after repetitive exercise testing.  In fact, the examiner noted that the Veteran was unable to complete three repetitions because of additional pain.  The examiner clearly noted that, although the Veteran had active range of motion to 60 degrees of forward flexion of the thoracolumbar spine, with repetitive exercise testing he was further limited to 50 degrees with pain starting at 30 degrees of forward flexion.  Additionally, the Veteran exhibited moderate to occasionally severe pain, moderate weakness and fatigue, and mild incoordination.  The Board notes that the examiner stated that the physical examination of the Veteran was limited; however, he then went on to set forth specific physical findings related to the Veteran's lumbar spine disability.  The examiner gave no impression that the Veteran's report of symptoms was not credible, that he was not cooperative with the examination process or that he may have been exaggerating his symptoms during the physical examination.  Thus, the Board finds that the examination is adequate for rating purposes.  Therefore, with consideration of the DeLuca factors as set forth by the examiner, the Board finds that the findings at the October 2009 show functional limitation of the Veteran's thoracolumbar spine that is consistent with the rating criteria for a 40 percent disability rating.  In other words, the Veteran's disability picture is consistent with finding that the Veteran has limitation of forward flexion of the thoracolumbar spine to 30 degrees.  

Consequently, based upon the October 2009 VA examination findings, the Board concludes that a disability rating of 40 percent is warranted as of October 16, 2009, the date of examination, but no earlier.  Furthermore, the Board finds that a higher disability rating is not warranted as the evidence fails to demonstrate that the Veteran's lumbar spine disability is productive of ankylosis of the thoracolumbar spine.  The Board finds further that a separate rating for neurologic manifestations of the lumbar spine disability is not warranted as there is no objective evidence that the Veteran has any neurologic deficit resulting therefrom.  The Board acknowledges that the October 2009 VA examiner diagnosed the Veteran to have radiculopathy into the left leg; however, this diagnosis was clearly based solely on the Veteran's subjective report of radiation of pain into the left lower extremity.  On examination, straight leg raises were negative and deep tendon reflexes, ankle jerks, pulses and sensation were intact in the lower extremities.  Thus, the examiner failed to find any objective signs of radiculopathy.  Consequently, the Board finds that the preponderance of the evidence is against finding that a separate rating is warranted for neurologic manifestations of the Veteran's service-connected lumbar spine disability.

Finally, the Board must consider whether referral for an extraschedular disability rating is warranted for the Veteran's lumbar spine disability.  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that there is no evidence to support a finding that the Veteran's lumbar spine disability presents such an exceptional disability picture so as to render the rating schedule inadequate to rate the Veteran's disability.  Prior to October 16, 2009, the Veteran's disability was productive of only mild constant symptoms with flare ups resulting from increased activity.  His symptoms consisted mostly of pain with some weakness and at most mild limitation of motion of the thoracolumbar spine.  Such symptoms are clearly contemplated by the rating criteria, especially with consideration of the DeLuca factors.  The Veteran has not reported, nor has he contended, that he has symptoms of his lumbar spine disability that are unusual or extraordinary and not contemplated by the rating schedule.  As the Board finds that VA's rating schedule is not inadequate to rate the Veteran's service-connected lumbar spine disability, referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is not in favor of granting a disability rating in excess of 20 percent prior to October 16, 2009, but is in favor of granting a 40 percent disability rating , but no higher, thereafter for the Veteran's service-connected lumbar spine disability. 

Cervical Spine Disability

The Veteran filed a claim in May 2005 seeking an increased disability rating for his service-connected cervical spine disability, which was evaluated as 20 percent disabling at that time.  By rating decision issued in September 2005, the RO granted a disability rating of 30 percent based upon VA examination.  The Veteran disagreed with the denial of a disability rating higher than 30 percent.

After considering all the evidence of record, which consists of VA treatment records and VA examinations from July 2004, September 2005 and October 2009, the Board finds that the evidence fails to establish that a disability rating in excess of 30 percent is warranted for the Veteran's cervical spine disability.  In order for a higher disability rating to be warranted, the evidence must establish that the Veteran's cervical spine disability is productive of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

None of the evidence presented establishes that the Veteran's cervical spine disability is productive, or is at least consistent with, unfavorable ankylosis of the entire cervical spine.  Rather the evidence shows that the Veteran continues to have motion, albeit limited, of the cervical spine.  At the July 2004 VA examination, the Veteran had no complaints related to his cervical spine.  He denied having pain or flare ups of any kind.  Physical examination showed the Veteran had limitation of the forward flexion of the cervical spine to 30 degrees, but he had no pain or other symptoms, especially on repetitive exercise testing.  At the September 2005 VA examination, however, the Veteran reported a worsening of his cervical spine disability.  He related having stiffness and pain in the neck that frequently radiates to the right scapula.  He stated that he has activity related episodes typically lasting several days.  Physical examination demonstrated limitation of forward flexion of the cervical spine to less than 10 degrees, which met the criteria for a disability rating of 30 percent.  However, at the most recent examination in October 2009, the Veteran only had limitation of forward flexion to 40 degrees with further limitation of functioning on DeLuca examination due to moderate pain, moderate weakness and fatigue, and mild to moderate incoordination.  

VA treatment records do not show any complaints of or treatment for the Veteran's cervical spine disability and, therefore, are not helpful in evaluating this disability.

Based upon the foregoing, it is clear that the evidence fails to establish that the Veteran's disability picture of his cervical spine disability is productive of unfavorable ankylosis of the entire cervical spine.  Thus, a higher schedular disability rating is not warranted.  Furthermore, the Board finds that a separate rating for neurologic manifestations of the cervical spine disability is not warranted as there is no objective evidence that the Veteran has neurologic deficits resulting therefrom.  The Board acknowledges that, at the October 2009 VA examination, the Veteran complained of radiation of pain from his neck into his left arm and the examiner diagnosed him to have radiculopathy into the left arm.  However, the examiner's diagnosis is clearly based upon the Veteran's subjective complaints of radiation of pain into the left arm as he failed to make any objective findings of any neurologic deficit in the left arm.  On examination, the Veteran had good grasp and muscle strength bilaterally, and pulses, reflexes and sensation was intact in the bilateral upper extremities.  Consequently, the Board finds that the preponderance of the evidence is against assigning a separate disability rating for neurologic manifestations of the Veteran's cervical spine disability.

Finally, the Board must consider whether referral for an extraschedular disability rating is warranted for the Veteran's cervical spine disability.  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that there is no evidence to support a finding that the Veteran's cervical spine disability presents such an exceptional disability picture so as to render the rating schedule inadequate to rate the Veteran's disability.  The Veteran's disability has been essentially productive of pain and stiffness with some weakness and limitation of motion of the cervical spine.  Such symptoms are clearly contemplated by the rating criteria, especially with consideration of the DeLuca factors.  The Veteran has not reported, nor has he contended, that he has symptoms of his cervical spine disability that are unusual or extraordinary and not contemplated by the rating schedule.  As the Board finds that VA's rating schedule is not inadequate to rate the Veteran's service-connected cervical spine disability, referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is not in favor of granting a disability rating in excess of 30 percent for the Veteran's service-connected cervical spine disability.  The preponderance of the evidence being against the claim, the benefit of the doubt is not for application.  Consequently, the Veteran's claim must be denied.



ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine prior to October 16, 2009, is denied.

Entitlement to a disability rating of 40 percent for service-connected degenerative joint disease of the lumbar spine is granted as of October 16, 2009, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for service-connected degenerative joint disease of the cervical spine is denied. 


REMAND

The Board notes that the Veteran's claim for entitlement to a TDIU was previously denied in part due to the fact that he did not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) because he did not have one service-connected disability rated as 40 percent disabling.  The Board finds that remand is necessary for the Veteran's claim for a TDIU to be reconsidered in light of the grant above of a 40 percent disability rating for the Veteran's service-connected degenerative joint disease of the lumbar spine effective October 16, 2009 because such grant now provides a schedular basis for granting a TDIU subject to a finding that the Veteran is in fact unable to obtain or sustain substantially gainful employment because of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

After conducting any additional necessary development, including scheduling an examination to ascertain if the Veteran's service-connected disabilities, alone, prevent him from engaging in substantially gainful employment, readjudicate the Veteran's claim for entitlement to a TDIU.  If the determination remains adverse to the Veteran, issue a Supplemental Statement of the Case to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


